                                                                                 E-FILED
                                                 Thursday, 21 February, 2019 02:44:06 PM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                Plaintiff,                    )
                                              )
v.                                            ) No. 3:15-cr-30021
                                              )
JONATHAN EYMANN and                           )
GARY LYONS,                                   )
                                              )
                Defendants.                   )

                                OPINION

     On October 12, 2018, a jury of his peers found Defendant

Gary Lyons (“Lyons”) guilty of conspiracy to distribute marijuana

and possession with the intent to distribute marijuana. Lyons

timely moves under Federal Rule of Criminal Procedure 33 for an

order granting a new trial based on three grounds of alleged error.

Because Lyons has not shown the alleged errors had a prejudicial

effect upon the jury’s verdict or that the alleged errors jeopardized

his substantial rights, Lyons’ motion (d/e 155) is DENIED.

                             I. BACKGROUND

     On May 6, 2015, a three-count Indictment charged Lyons and

codefendant Jonathan Eymann (“Eymann”) with conspiracy to


                               Page 1 of 10
distribute mixtures or substances containing a detectable amount

of marijuana, a Schedule I controlled substance, in violation of 21

U.S.C. §§ 846, 841(a)(1) and (b)(1)(D), and possession with the

intent to distribute mixtures or substances containing a detectable

amount of marijuana, a Schedule I controlled substance, in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(D) and 18 U.S.C. § 2.

The Indictment also charged Lyons with carrying a firearm in

relation to a drug trafficking crime in violation of 18 U.S.C. §

924(c)(1)(A)(i).

      Eymann entered a plea of guilty to Count 1 of the Indictment

on October 9, 2018. That same day, Lyons’ jury trial began. After a

four-day trial, the jury found Lyons guilty on Counts 1 and 2—

conspiracy to distribute marijuana and possession with the intent

to distribute marijuana, respectively—and not guilty on Count 3—

carrying a firearm in relation to a drug trafficking crime. Lyons

subsequently filed the motion for a new trial that is now before the

Court.

                        II. LEGAL STANDARD

      The Court may grant a new trial “if the interest of justice so

requires.” Fed. R. Crim. P. 33(a). When a defendant seeks a new
                              Page 2 of 10
trial because of an alleged trial error, the Court will grant a new

trial if there is a “reasonable possibility that a trial error had a

prejudicial effect upon the jury’s verdict.” United States v. Van Eyl,

468 F.3d 428, 436 (7th Cir. 2006) (citing United States v. Berry, 92

F.3d 597, 600 (7th Cir 1996)). The Court may also grant a new trial

where “trial errors or omissions have jeopardized the defendant’s

substantial rights.” United States v. Reed, 986 F.2d 191, 192 (7th

Cir.1993) (citing United States v. Kuzniar, 881 F.2d 466, 470 (7th

Cir. 1989)). “A jury verdict in a criminal case is not to be

overturned lightly, and therefore a Rule 33 motion is not to be

granted lightly.” United States v. Morales, 902 F.2d 604, 605 (7th

Cir. 1990) (citations omitted).

                             III. ANALYSIS

     Lyons bases his motion for a new trial on three grounds, two

of which were litigated before trial. Lyons first claims that the

Court erred in permitting Sean Simpson (“Simpson”), a Task Force

Officer (“TFO”) with the Drug Enforcement Administration (“DEA”),

to testify as an expert for the government. Lyons next revisits the

Court’s pretrial decision denying his motion to suppress evidence,

asserting the decision was made in error. Finally, Lyons argues
                               Page 3 of 10
that Immigration and Customs Enforcement (“ICE”) Special Agent

Glen Harrington’s (“Harrington”) conduct while testifying deprived

Lyons of a fair trial.

  A. The Court Did Not Err in Allowing Simpson to Testify as
     an Expert Witness

     In his first alleged ground for relief, Lyons renews an objection

made before, and during, trial to the Court’s acceptance of DEA

TFO Sean Simpson as an expert witness. The Government offered

Simpson as a witness on “the quality, quantity, and value” of the

marijuana seized in this case. Gov’t’s Am. Notice of Experts’

Names, Qualifications and Subjects of Testimony (d/e 124) at 2.

Lyons claims that the Court erred when it allowed Simpson “to

testify as an expert in many different fields, including those not

listed in his curriculum vitae.” Def.’s Rule 33 Mot. New Trial (d/e

155) at 1. Lyons also notes that Simpson had not previously been

certified as an expert witness in federal court. Allowing Simpson to

testify as an expert, Lyons claims, prejudiced the jury against him.

     Federal Rule of Evidence 702 provides that a “witness who is

qualified as an expert by knowledge, skill, experience, training, or

education may testify in the form of an opinion or otherwise . . . .”


                              Page 4 of 10
“While extensive academic and practical expertise in an area is

certainly sufficient to qualify a potential witness as an expert, Rule

702 specifically contemplates the admission of testimony by experts

whose knowledge is based on experience.” Smith v. Ford Motor Co.,

215 F.3d 713 (7th Cir. 2000) (quotations and citations omitted).

     Lyons’ objection focuses on what he perceives to be Simpson’s

lack of formal training, but Simpson’s curriculum vitae admitted at

trial shows him to be qualified to offer expert opinions on the

designated topics. Relevant training Simpson received includes

Basic Narcotic Investigators School, DEA Basic Narcotics and

Dangerous Drugs Course, and a Drug Education/Identification

Seminar. Simpson testified at trial that this training included

information on marijuana investigations and the use, sales, and

trafficking of marijuana.

     Lyons does not address further knowledge Simpson may have

gained based on experience. In addition to his formal training,

Simpson also testified at trial to his employment history, including

working as an Investigator with the Illinois Attorney General’s Office

where he was involved in drug-related cases and his thirteen years

of experience as a DEA TFO. Simpson testified that as a DEA TFO
                              Page 5 of 10
he has been involved in hundreds of marijuana investigations,

ranging from simple possession to large-scale trafficking. He

further testified that he has listened to wiretaps of marijuana

traffickers and interviewed people involved in the sales and

distribution of marijuana about how they conduct their trafficking

business. This combination of formal training and practical

experience makes Simpson qualified to testify as an expert on these

topics. See e.g. United States v. York, 572 F.3d 415, 419–20 (7th

Cir. 2009) (holding that “extensive experience in narcotics

investigations” qualified police officer to testify about meaning of

drug code words and the typical price and quantity of wholesale

drug transactions).

     Finally, Lyons’ objection to the fact that Simpson had not been

previously qualified as an expert in federal court is not persuasive.

Every expert must be qualified as an expert in federal court for the

first time at some point. To require that a person must have been

previously qualified as an expert in order to testify as an expert

would create an impossibility.

     The Court properly accepted Simpson’s testimony as an expert

on the subjects on which the Government called him to testify.
                              Page 6 of 10
Because the Court does not find an error in certifying Simpson,

allowing Simpson to testify as an expert on those topics did not

prejudice the jury against Lyons.

  B. Lyons Has Not Provided Any Reason for the Court to
     Reconsider its Prior Rulings on Lyons’ Motion to Suppress
     Evidence

     Lyons next contends that the Court erred in its pretrial

decision denying his motion to suppress evidence. Lyons first

states that the Court’s decision was in error “for the reasons stated

earlier during and after the motion hearing.” Def.’s Rule 33 Mot.

New Trial 1. The Court previously addressed those reasons in its

Order and Opinion denying the motion to suppress (d/e 77) and a

later Order denying a motion to reconsider that denial (d/e 138). To

the extent that Lyons adds nothing new to his previous arguments,

he has not given the Court any reason to reconsider those earlier

decisions.

     Lyons also now contends that denying the motion to suppress

violates his Fifth Amendment right against double jeopardy. While

the Court previously addressed the potential preclusive effect of the

Montgomery County Circuit Court’s suppression decision, Lyons’

double jeopardy claim is new. In his earlier motion to reconsider,

                             Page 7 of 10
however, Lyons stated that “double jeopardy is not directly at issue

in this case because after the motions to suppress were granted

in . . . Montgomery Co[unty], a notice of nolle prosequi was filed.”

Defs.’ Joint Mot. To Reconsider Denial of Mot. to Suppress (d/e 122)

at 2. Lyons thus has previously acknowledged that jeopardy never

attached in the state court case.

     The Supreme Court has made clear that “jeopardy attaches

when the jury is empaneled and sworn.” Crist v. Bretz, 437 U.S.

28, 38 (1978). No jury was empaneled and sworn in the

Montgomery County case, and therefore jeopardy never attached.

Moreover, as the Court has previously noted, the Double Jeopardy

Clause does not bar successive prosecutions by separate

sovereigns. See United States v. Lara, 541 U.S. 193, 220 (2004).

Both the State of Illinois and the federal government may prosecute

an individual for the same conduct that offends the law of both

sovereigns. The Court will not revisit its prior rulings on the motion

to suppress evidence for this reason and so finds no error requiring

a new trial on this ground either.




                              Page 8 of 10
  C. Harrington’s Conduct While Testifying Did Not Deprive
     Lyons of a Fair Trial

     Finally, Lyons claims that ICE Special Agent Glen Harrington’s

“actions in court via testimony and his questioning of defense

counsel from the witness stand deprived the defendant of a fair

trial.” Def.’s Rule 33 Mot. New Trial 2. At the end of the first day of

the trial, at which Harrington was the first witness called, the Court

noted Harrington’s behavior while on the witness stand and

admonished him for behaving discourteously. The Court said at

that time that Harrington’s behavior was potentially cause for a

mistrial, but Lyons did not move for a mistrial at that point or any

other time. Harrington’s conduct while on the stand the next day

was markedly different.

     In the Court’s view, the sort of behavior Lyons complains

about is just as likely, if not more likely, to prejudice a jury against

a witness rather than a defendant. Harrington’s behavior during

what amounted to at most a few hours of contentious cross-

examination in the course of a four-day trial does not necessitate a

new trial.




                              Page 9 of 10
                          IV. CONCLUSION

     None of the alleged errors Defendant identifies had a

prejudicial effect on the jury’s verdict or jeopardized the Defendant’s

substantial rights. For that reason, Defendant Gary Lyons’ Rule 33

Motion for New Trial (d/e 155) is DENIED.



       ENTERED: February 21, 2019

                                      /s/ Sue E. Myerscough
                                      SUE E. MYERSCOUGH
                                      United States District Judge




                             Page 10 of 10
